DETAILED ACTION
This is the first action on the merits for application 17428553 filed on 08/04/2021.  Claims 1-2, 4-9 are pending; claim 3 is canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021; 02/17/2022 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a drive shaft arranged downstream of the differential device… and the driver shaft penetrates the motor and the transmission mechanism” in lines 2-3. From the specification and drawings, there is drive shafts (¶0012] wherein a drive shaft 8a penetrates the motor and transmission mechanism and drive shaft 8b is downstream from differential device instead of a drive shaft  arranged downstream of differential and penetrates the motor and transmission mechanism as applicant is claiming. For the purpose of examining, examiner interprets this limitation in light of the specification.  The examiner suggests amending “the driver shaft” to --a second drive shaft--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smetana (US 20140080653)
Smetana discloses:
Claim 1: A power transmission device comprising:
  	a transmission mechanism (Fig.1) having a planetary gear set (6), a first engagement element (b1) that is a band brake (¶[0010]) configured to be engaged when the transmission mechanism is in a low gear speed (low gear speed-deceleration of the annulus gear is preferably by disengagement of the clutch; and second operating state when brake is engaged/applied ¶ [0012]), and 
a second engagement element (k2) that is a multi-plate friction clutch (¶[0011]) configured to be engaged when the transmission mechanism is in a high gear speed (brake is disengaged in first operating state¶ [0012]);
 the multi- plate friction clutch including a driven plate and a drive plate (14a and 14b), wherein the band brake overlaps with the driven plate and the drive plate of the multi-plate friction clutch in a radial direction (see fig.1).
Claim 6: a motor (3) wherein the transmission mechanism is connected downstream of the motor (as shown in Fig.1)
Claim 7: wherein the transmission mechanism is a two-speed transmission mechanism (planetary gear 6 is the two-speed transmission mechanism; [0012]).
Claim 9: a differential device (5) arranged downstream of the transmission mechanism, a drive shaft (9) downstream of the differential device wherein the motor (3), the transmission mechanism (6) and the differential device (5) overlap in an axial direction, and the driver shaft (8) penetrates the motor and the transmission mechanism (see Fig.1). 
Claim(s) 1, 2, 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier (US 9228641)
Gauthier discloses:
Claim 1: a power transmission device comprising:
  a transmission mechanism (Fig.1, 100) having a planetary gear set (e.g. 133,117,137,139), a first engagement element that is a band brake (143) configured to be engaged when the transmission mechanism is in a low gear speed (e.g. an under drive reverse mode when the second clutch assembly is disengaged and the band brake is in the second position), and 
a second engagement element that is a multi-plate friction clutch (e.g. clutch assembly which is multi-plate clutch: col.5 lines 54-55) configured to be engaged when the transmission mechanism is in a high gear speed (e.g. direct drive using multi-plate clutch assembly (e.g., pressure plate 121, discs 123, plates 125, compression spring 127, and pressure plate actuator 129), the sprag clutch 135 continues to insure that the input torque applied by motor 103 generates forward torque at the wheels. As the clutch assembly becomes engaged, a friction zone is created that shifts the gearbox smoothly towards the direct drive mode, col.7 lines 1-14);
 the multi- plate friction clutch including a driven plate and a drive plate (123 and 125), wherein the band brake overlaps with the driven plate and the drive plate of the multi-plate friction clutch in a radial direction (see fig.1).
Claim 2: wherein the band brake (143) overlaps (e.g. partially overlaps) with the planetary gear set (133,117,137,139) in the radial direction (see Fig.1)
Claim 4: wherein the band brake overlaps with a piston (see annotated Fig.1 below) of the multi-plate friction clutch in the radial direction.

    PNG
    media_image1.png
    638
    566
    media_image1.png
    Greyscale


Claim 5: wherein the driven plate, the drive plate, and the piston of the multi-plate friction clutch overlap the band brake and the planetary gear set in the radial direction (as shown in annotated Fig.1 above, the plates 123,125 piston as annotated overlap the band brake 143 and planetary gearset 133,117,137,139).
Claim 6: a motor (103), wherein the transmission mechanism (100) is connected downstream of the motor.
Claim 7: wherein the transmission mechanism is a two-speed transmission mechanism (e.g. under drive and direct drive)
Claim 8: a motor (3) arranged upstream of the transmission mechanism (6), wherein the transmission mechanism is a two-speed transmission mechanism (see explanation from claim 7 above), 
an output rotation of the transmission mechanism in the high gear speed (direct drive) and an output rotation of the transmission mechanism in the low gear speed (under drive) are in the same rotational direction, and a rotational direction of an output rotation of the transmission mechanism is switched between forward and reverse by switching a rotational direction of the motor (col.6 lines 64-68: As long as ring gear 133 is rotating in the forward direction, sprag clutch assembly 135 permits motor 103 to apply either forward or reverse torque to input drive shaft 101) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        

/LILLIAN T NGUYEN/Examiner, Art Unit 3659